UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7039


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ELTRENTROSE F. LIVERMAN, a/k/a Trent,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Rebecca Beach Smith, Senior District Judge. (2:95-cr-00151-RBS-FBS-7)


Submitted: June 29, 2021                                          Decided: July 1, 2021


Before HARRIS, RICHARDSON, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eltrentrose F. Liverman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Eltrentrose F. Liverman appeals the district court’s orders denying his motion

seeking relief pursuant to Section 404 of the First Step Act of 2018, Pub. L. No. 115-391,

132 Stat. 5194, and motion to reconsider the denial of his First Step Act motion. We review

a district court’s decision whether to grant or deny a reduction under the First Step Act for

abuse of discretion. See United States v. Jackson, 952 F.3d 492, 497 (4th Cir. 2020). If

the defendant is eligible for First Step Act relief, as the district court concluded that

Liverman is, the district court nevertheless has discretion to determine whether to reduce

the defendant’s sentence. See United States v. Gravatt, 953 F.3d 258, 261 (4th Cir. 2020);

see also First Step Act of 2018, § 404(c), 132 Stat. at 5222.

       We have reviewed the record and find no reversible error. Accordingly, we affirm

the district court’s orders. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                                AFFIRMED




                                             2